Title: To James Madison from Thomas Burns, 6 February 1816
From: Burns, Thomas
To: Madison, James


                    
                        
                            Honorable Sir
                        
                        U.S. Ship Independence Boston
                            Feby 6th 1816
                    
                    As I have been from the commencenment of this late War with great Britain & the U. States your petitioner humbly prayeth, that your excellencys favor in granting me my discharge as I have a Father, Mother, Brothers and Sisters in Baltimore whom I have not seen these 8 years past and as your humble petitioner wishes very to see them, which I hope your excellency considers on the ever Memorable action of 11 September 1814, on Lake Champlain in which I was one the surviving Heroes who gained and ended this last difference and dispute against our enemies, hoping your Honors excellency will pay some attention to your Humble petitioners request, which will be ever thankfully and gratefully received by your ever obediant & Humble Petitioner
                    
                        
                            Thomas Burns
                            
                        
                    
                